Citation Nr: 0602452	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  95-20 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
status post injury of the left knee with lateral and medial 
meniscectomy.  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD) of the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1990.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The Board remanded this case on several 
occasions for additional development.  The claims are now 
before the Board for further appellate review.  

In a June 2005 statement, the veteran raised numerous issues, 
to include entitlement to service connection for sinusitis, 
headaches, residuals of exposure to Agent Orange, post-
traumatic stress disorder (PTSD), acid reflux, a respiratory 
disorder, and a skin disorder.  These issues have not been 
properly developed for appellate consideration.  These 
matters are referred to the RO.  


FINDINGS OF FACT

1.  Residuals of a left knee injury with status post left 
knee lateral and medial meniscectomy are productive of not 
more than severe impairment.  

2.  DJD of the left knee is manifested by stiffness, 
crepitus, some limitation of motion, pain on range of motion 
testing, and X-ray evidence of DJD.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left knee injury, with status post lateral 
and medial meniscectomy have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.71a, Diagnostic Code (DC) 5257 (2005).

2.  The criteria for a 20 percent evaluation, but no higher, 
for DJD of the left knee have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.10, 4.4, 4.45, 4.49, 
4.71a, DC 5010, 5003, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letter to the veteran from 
the RO dated in April 2004, as well as by the discussions in 
the rating decisions, statement of the case (SOC), and 
multiple supplemental statements of the case (SSOCs).  By 
means of these documents, the veteran was told of the 
requirements to reopen a previously denied claim, establish 
service connection, of the reasons for the denial of his 
claims, of his and VA's respective duties, and he was asked 
to provide information in his possession relevant to the 
claims.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran a SSOC in February 2002 and a VCAA letter in February 
2004, both of which included the VCAA laws and regulations.  
A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letter in April 2004, his claim was readjudicated based upon 
all the evidence of record as evidenced by a March 2005 SSOC.  
There is no indication that the disposition of his claim 
would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded several VA 
medical examinations as to the issues addressed in this 
portion of the decision, most recently in 2005.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

Increased Ratings

In a March 1991 rating decision, the RO granted service 
connection for status post injury of the left knee with 
lateral and d medial meniscectomy and degenerative joint 
disease (DJD) and assigned a 10 percent rating, effective 
from September 1, 1990.  This grant was based on review of 
service medical records which show that the veteran tore the 
left knee medial and lateral meniscus in the mid 1970s.  He 
underwent a meniscectomy with good results.  DJD in the knee 
joint was noted.  

In February 1994, the veteran filed a claim for increased 
evaluation of his left knee disorder.  Postservice private 
records dated after separation from service through the mid 
1990s show that he continued to experience occasional left 
knee problems.  At an August 1995 personal hearing, he 
testified as to increased symptoms and two VA examinations 
were conducted in September 1995 to determine the severity of 
his knee condition.  In general, on both examinations, the 
veteran reported that he experienced discomfort after 
standing for long periods of time and moderate aching when 
using a treadmill.  The left knee appeared swollen on 
examination, and there was mild to moderate effusion.  Active 
and passive movements caused crepitus.  The veteran reported 
severe tenderness on palpation over the medial collateral 
ligament area.  He felt that he might have injured it 
recently playing basketball.  McMurray's and drawer tests 
were negative.  Muscle strength was decreased when compared 
to the right leg.  Range of motion was reduced with flexion 
was to 110 degrees on both reports and extension was to 0 or 
5 degrees.  There was mild lateral instability but no 
subluxation reported on the second exam conducted.  X-rays 
showed DJD.  The diagnosis was severe DJD, left knee, status 
post bilateral meniscectomy.  

Based on these clinical findings, the 10 percent rating in 
effect for the service-connected left knee disorder was 
increased to 20 percent in December 1996 rating action 
effective from February 1994, the date of the veteran's 
claim.  

A private November 1997 magnetic resonance imaging (MRI) 
report reflects that the veteran had severe osteoarthritis in 
the left knee, as well as evidence of the meniscectomies.  VA 
examination report from December 1997 shows that the veteran 
had a normal gait, but bony enlargements which were 
considered impressive.  The knee joint was stable without 
fluid, but there was crepitus.  Motion was found to be full 
extension to 0 degrees with flexion limited to 102 degrees.  

Subsequently added to the record were private and VA records 
dated from the mid 1990s through 2000.  The treatment records 
essentially reflect treatment for a heart condition, but 
there are isolated notations concerning his left knee.  

At an April 2000 VA examination, the veteran reported a 
constant and aching pain in the left knee with swelling.  He 
said that he was able to stand and walk for eight hours.  
However, after that amount of time, the knee was markedly 
more painful.  He also reported that stair climbing caused 
increased pain and swelling.  He had noticed limited motion 
of the knee, and his knee pain would awaken him at night.  
There was some grinding and clicking, but he denied any 
locking.  The knee felt weak but did not give away.  He was 
careful when walking on uneven surfaces.  His ability to play 
sports was markedly decreased, and he could no longer run or 
jump.  

Examination revealed that the veteran ambulated without any 
assistive device.  There were old well-healed surgical scars 
on the medial and lateral aspect of the knee.  There was mild 
to moderate intra-articular knee effusion.  There was mild 
tenderness to palpation about the medial and lateral joint 
lines.  There were palpable osteophytes at the medial and 
lateral joint lines of the knee.  The medial collateral 
ligament had 2+ laxity, and the anterior cruciate ligament 
had 1+ laxity.  The posterior cruciate ligaments and lateral 
collateral ligaments were intact.  There was pain and 
crepitation when the patella was pressed against the femur.  
Range of motion was 0-110 degrees with pain at the extremes 
of flexion.  X-ray showed severe tricompartmental 
osteoarthritis with columinous osteophytes.  Also, there was 
marked narrowing of the lateral joint space with weight 
bearing.  

The examiner opined that the veteran was unable to squat more 
than on an occasional basis.  He was not able to climb more 
than three flights of stairs in a 12 hour day.  He was unable 
to do any running, jumping, or kneeling activities.  The left 
knee was unstable and would cause him to fall if he made 
twisting activities of the knee.  He worked 40 hours per week 
at the post office in a job that required long periods of 
standing.  He experienced severe pain at the end of that 
activity which prevented him from standing or walking more 
than two hours after an eight hour workday.  The veteran was 
practically immobile on some weekends after a work week.  The 
examiner opined that the veteran had constant and moderate 
knee pain which could be exacerbated to a severe degree with 
standing or walking for more than one hour.  The examiner 
noted that the veteran's left knee arthritis was severe.  He 
added that he could not recall seeing a more severe case of 
arthritis in his 25 years of practice, and he felt that the 
veteran minimized his complaints.  

In a June 2000 rating action, the veteran's left knee 
condition was reclassified to include a 30 percent rating for 
status post injury of the left knee with residuals of lateral 
and medial meniscectomy, and a 10 percent rating for DJD of 
the left knee.  Both ratings were effective from February 
1994, the date of the veteran's claim for increase.  

Subsequently added to the record were private and VA records 
dated in 2000 that essentially show treatment for the 
veteran's heart condition.  It was noted on a September 2000 
VA report, however, that there was no change in the left 
knee.  

At a February 2003 VA orthopedic examination, the veteran was 
noted to have a normal gait, and he was able to walk on his 
heels and toes without difficulty.  Range of motion of the 
left knee was from 0-90 degrees of flexion without pain, 
which was actively performed against strong resistance.  
There was a moderate knee effusion.  The ligaments were 
intact to varus and valgus stress.  Drawer signs were normal.  
There was a palpable bony mass over the medial joint line 
with mild tenderness to direct palpation over the medial 
joint line.  There was negative McMurray's and Lachman's.  
The right thigh measured 16.75 inches in girth and the left 
thigh measured 16.25 inches.  X-rays revealed severe 
osteoarthritic changes involving all three compartments of 
the knee with large osteophytes at the medial joint line and 
mild osteophytes at the lateral joint line.  There were large 
osteophytes of both the superior and posterior aspects of the 
left knee.  

In a March 2003 addendum, the examiner noted that the 
veteran's subjective complaints and physical findings were 
consistent with his service-connected left knee injury.  The 
surgery performed on the left knee would have been expected 
to result in the arthritis which was currently shown.  The 
examiner added that the veteran's present left knee pain 
complaints and episodes of giving way were directly related 
to the osteoarthritis in the knee.  His limited ability to 
stand, walk, or sit for more than 30 minutes, the avoidance 
of squatting or kneeling, and the worsening of the left knee 
condition with stair climbing, were directly related to the 
left knee arthritis.  Also attributable to the left knee 
condition, were the wasting of the left thigh and the painful 
limited motion along with the joint line tenderness.  

A February 2005 VA orthopedic evaluation report reflects that 
the veteran complained of a constant aching pain involving 
the anterior aspect of the left knee which was described as 
being of a "moderate" nature.  The veteran stated that the 
left knee was about a 3-4 on a scale to 10 in regards to 
intensity.  He reported episodes of swelling, and said that 
there was some limitation of motion.  There was no clicking, 
and the knee did not give away, but he said that the knee 
felt weak.  He avoided squatting and kneeling activities, and 
there was no walking.  His left knee symptoms were worsened 
with standing, walking, or sitting for more than 30 minutes 
or after climbing more than a few stairs.  He used no brace.  

The veteran also said that his knee condition worsened with 
cold weather (6-7 on a scale to 10).  His left knee pain 
improved when the weather warmed.  If he continued to do all 
activities, his left knee limited motion remained unchanged 
compared to when he had no flare-ups.  He said that the 
flare-ups lasted until the weather warmed up or the rain 
stopped.  He worked full time at the post office with 
restrictions.  He said that his left knee pain did not 
prevent any activities of work or daily living.  He was 
unable to do any running or jumping due to his left knee 
pain.  

On exam, the veteran entered the examining room with a mild 
antalgic gait favoring the left leg.  He used no cane and no 
brace to ambulate.  He easily walked o his heels and toes 
without difficulty.  He performed 50 percent of normal 
squatting maneuver, complaining of left knee pain at the 
extreme of this maneuver.  He seemed to sit easily with the 
left knee flexion of 90 degrees without evidence of pain.  
Range of motion of the left knee was active and from 0 to 90 
degrees with a complaint of pain at the extreme of flexion.  
Left knee motion was active against strong resistance, and 
there was no increase in passive motion of the left knee.  
Left knee pain during the course of flare-up caused no 
decreased in his present range of motion nor did it cause him 
to avoid any of his normal activities.  The examiner opined 
that although the pain was reasonably increased during the 
course of his flare-up by 100 percent during the course of 
inclement weather, this increased pain was not affected with 
any major functional impact nor decrease in his motion.  
Repetitive activity, likewise, did not affect his range of 
motion any further.  

The veteran's surgical incisions over the medial and lateral 
parapatellar regions of the knee were well-healed.  There was 
painful limited motion of the knee.  There was moderate 
effusion of the knee and mild tenderness over the medial 
joint line.  The left thigh was 1/4 inch less in girth than the 
right thigh at 2 inches above the superior pole of the 
patella.  The examiner noted a normal gait and normal shoe 
wear pattern.  X-rays revealed vast osteoarthritic changes 
involving all three compartments of the left knee with large 
osteophytes above the patella.  There were large osteophytes 
involving the posterior aspect of the femoral condyles.  
There was moderate narrowing of both the medial and lateral 
joint spaces with some juxta articular bone condensation.  

The examiner further noted that the veteran's left knee 
complaints were consistent with his history, review of the 
medical records, and his examination.  With the passage of 
time, the veteran's left knee condition would spontaneously 
worsen , and eventually, he would need a total knee 
replacement.  Presently, he was able to stand and walk for 4-
6 hours during the course of an 8 hour day requiring no cane, 
brace, and no assistive device to ambulate.  The examiner 
opined that the veteran should not be required to do any 
squatting, kneeling, or repetitive stair climbing.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

As to the assignment of a separate 10 percent rating for DJD 
of the left knee, this is an initial rating case, on the 
granting of service connection, and thus the Board has 
considered whether "staged ratings" (i.e., difference 
percentage ratings for different periods of time, based on 
the facts found) are warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98 it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), also 
see Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: (1) where limitation of motion of a 
joint or joints is objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, and that limitation of motion meets the criteria in 
the diagnostic code or codes applicable to the joint or 
joints involved, the corresponding rating under the code or 
codes will be assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is X-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, DC 5003 (5010) is to be read in conjunction with 
38 C.F.R. § 4.59, and it is contemplated by a separate 
evaluation, 38 C.F.R. § 4.40, which relates to pain in the 
musculoskeletal system.

Finally, the CAVC noted that Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks; 
Lichtenfels, supra.  

The CAVC has held that DCs predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

However, the CAVC has held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for under the 
pertinent DC.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Separate ratings under DC 5260 (leg, limitation of flexion) 
and DC 5261 (leg, limitation of extension), both currently 
codified under 38 C.F.R. § 4.71a, may be assigned for 
disability if the same joint.  VAOPGCPREC 9-04.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005).

Under DC 5257 of the VA Rating Schedule, "other impairment of 
the knee, recurrent subluxation or lateral instability," 
productive of slight disability is rated as 10 percent 
disabling.

A 20 percent rating is provided for moderate disability and a 
30 percent rating is provided for severe disability.  38 
C.F.R. § 4.71a, Code 5257 (2005).

Under Code 5258, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Code 5258 (2005).

Under Code 5259, removal of the semilunar cartilage, 
symptomatic, is rated as 10 percent disabling.  38 C.F.R. § 
4.71a, Code 5259 (2005).

Under Code 5260, limitation of flexion of the leg will be 
rated as 10 percent disabling where flexion is limited to 45 
degrees.  A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, 
Code 5260 (2005).

Under Code 5261, limitation of extension of the leg is 
evaluated as 10 percent disabling where extension is limited 
to 10 degrees.  A 20 percent rating is provided for 
limitation of extension to 15 degrees.  A 30 percent 
schedular rating is provided for limitation of extension to 
20 degrees.  A 40 percent rating is provided for limitation 
of extension to 30 degrees, and a 50 percent rating is 
provided for limitation of extension to 45 degrees.  38 
C.F.R. § 4.71a (2005).  See also 38 C.F.R. § 4.71, Plate II 
(2005) which specifies that normal flexion and extension of a 
knee is from 0 to 140 degrees.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; DC 
5262.

Under Code 5010, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Code 5010, (2005).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
DCs for the specific joint or joints involved (DC 5260 and 
5261).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In 
the absence of limitation of motion, and when there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent disability rating will be 
assigned.  Id.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such functional 
loss may be due to the absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2005).

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following: (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) excess 
fatigability, (e) incoordination, (f) pain on movement, 
swelling, deformity or atrophy of disuse. Instability, 
disturbance of locomotion, interference with standing and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2005).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion as productive of disability 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2005).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2005), 
which require the evaluation of the complete medical history 
of the veteran's condition.

As a result of the inservice left knee injury and subsequent 
surgery, the service- connected left knee disability is rated 
as residuals of injury with status post medial and lateral 
meniscectomy (30 percent) and as DJD in the knee (10 
percent).

The 30 percent disability rating is derived from DC 5257, 
which pertains to recurrent subluxation or lateral 
instability.  During the appeal process, a separate 10 
percent rating pursuant to DC 5010 was established for DJD of 
the left knee.  DC 5010 specifies that traumatic arthritis is 
to be rated as degenerative arthritis under DC 5003.  (Note: 
The veteran appealed the initial assignment of the evaluation 
for DJD of the left knee.  This issue is taken to include 
whether there is any basis for "staged" ratings at any 
pertinent time, to include whether a current increase is in 
order.  See Fenderson v. West, 12 Vet. App. 119 (1999).)  

The 30 percent rating in effect for the right knee is the 
highest rating assignable under DC 5257.  Therefore, in order 
for the veteran to receive an increased rating, another 
applicable code must be found for the purpose of a rating by 
analogy.

The only other code having potential applicability is DC 5256 
pertaining to ankylosis (complete bony fixation), which 
provides a 40 percent rating for ankylosis in a position of 
flexion between 10 degrees and 20 degrees.  The evidence of 
record does not show ankylosis of the knee.  

Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  

Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claim.  Finally, 
it is noted that the Board has considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Thus, the Board is unable to identify a 
reasonable basis for granting the veteran's claims.  

Pursuant to VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), and during 
the appeal process, the veteran was assigned a separate 
evaluation for DJD of the left knee.  In this opinion, the 
General Counsel stated that when a knee disorder is rated 
under DC 5257, and a veteran also has limitation of motion 
which meets the criteria for a zero percent evaluation under 
DC 5260 or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the veteran's left knee 
DJD disability warrants an increased rating of 20 percent as 
explained below.  Recent examination reflected a limitation 
of flexion with respect to the left knee (90 degrees out of 
140 degrees).  There was complaint of pain upon extremes of 
flexion, and upon extreme of squatting maneuver, which could 
only be performed to 50 percent of normal.  There was also 
moderate effusion of the knee and tenderness over the medial 
joint line, and the left thigh was 1/4 inch less in girth than 
the right thigh.  

The Board is bound by the Court's decision in Esteban, supra, 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition as well as 
the precedent opinion by VA General Counsel, VAOPGCPREC 23-97 
(1997), which held that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257.  In addition, the Acting General Counsel of 
the VA determined that 38 C.F.R. § 4.71a, DC 5257 only 
addresses instability of the knee and does not encompass 
limitation of motion of the knee.  VAOPGCPREC 9-98 (1998).  
In such a case, where a musculoskeletal disorder is rated 
under a DC that does not involve limitation of motion and 
another DC based on limitation of motion is applicable, the 
latter DC must be considered in light of sections 4.40, 4.45, 
and 4.59.  During the pendency, the RO granted a separate 
evaluation for the DJD of the left knee as required by law.  
In this decision, it is the Board's conclusion that an 
increased rating of 20 percent is warranted for that 
condition.  

Under Lichtenfels, supra, the X-ray evidence of DJD of the 
left knee along with the evidence showing painful restriction 
of motion and decreased weight-bearing provides a basis for 
an increased rating of 20 percent for DJD of the left knee.  
Here, flexion is limited to 90 degrees with pain along with 
findings of effusion and difficulty with squatting maneuver 
(about 50 percent of normal).  However, a compensable level 
of limitation of flexion or extension pursuant to DCs 5260 or 
5261 was not demonstrated as there was no limitation of 
extension of 10 degrees or more and limitation of flexion was 
not 45 degrees or less.  In reaching this conclusion, the 
Board has considered the actual range of motion and the 
functional equivalent of the range of motion due to the 
factors expressed in Deluca and the regulations.  The medical 
evidence does not show the existence of pain to the extent 
that it limits flexion or extension to the degrees warranted 
for an evaluation in excess of 20 percent.  Even when every 
range of motion reports is accepted as correct, the Ranges of 
motion (actual or functional) do not support an evaluation in 
excess of 20 percent.  

Nevertheless, the level of the functional impairment warrants 
the assignment of an increased evaluation of 20 percent based 
on painful and limited range of motion, but no more.  
Therefore, the Board finds that the veteran's left knee 
disability merits assignment of a separate evaluation of an 
increased evaluation of 20 percent, but not higher, under the 
provisions of 38 C.F.R. § 4.71a, DC 5003 (2005).  

In reaching this favorable decision, the Board has considered 
all of the applicable evidence relating to the veteran's knee 
disabilities, and has considered all applicable DCs; the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59; and the holdings 
in Deluca, Hicks, and Lichtenfels, supra.  

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson, supra.  
As noted herein above, the veteran has demonstrated a level 
of impairment that warrants an increase to 20 percent for DJD 
of the left knee. As the clinical findings warranting that 
increase have been shown since the date that this separate 
rating was established, it is concluded that the 20 percent 
rating is warranted from that date - February 15, 1994.  


ORDER

Entitlement to a rating in excess of 30 percent for status 
post injury of the left knee with lateral and medial 
meniscectomy is denied.  

Entitlement to a rating of 20 percent for DJD of the left 
knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


